Citation Nr: 0916444	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
migraine headaches.  

2.  Entitlement to an initial compensable evaluation for left 
shin splints.  

3.  Entitlement to an initial compensable evaluation for 
right shin splints.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the VA RO in 
Louisville, Kentucky, issued in December 2004, which, inter 
alia, granted service connection for migraine headaches, left 
shin splints, and right shin splints, and assigned 
noncompensable (0 percent) ratings, respectively, effective 
from November 1, 2004.  

These matters were most recently before the Board in June 
2008, when the case was remanded to the VA RO in New York, 
New York (via the Appeals Management Center (AMC), in 
Washington, D.C.).  The purpose of the remand was to 
undertake additional procedural and evidentiary development, 
to include obtaining a VA examination, along with any 
outstanding private treatment records.  The Veteran was 
scheduled for a VA examination in August 2008; however, he 
failed to report to the examination without providing good 
cause.  The Board notes that the RO complied with all 
requested development actions ordered in the Board's June 
2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this regard, the RO supplied adequate notice to 
the Veteran of the date, time and location of his scheduled 
VA examination, and informed him of the consequences of 
failing to report to the examination without providing good 
cause.  A supplemental statement of the case (SSOC), dated in 
October 2008, continued and confirmed the previous 
evaluations.  

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected migraine 
headaches, left shin splints, and right shin splints involves 
requests for higher ratings following the grant of service 
connection, the Board has characterized these claims in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2. Without good cause shown, the Veteran failed to report for 
a VA examination, scheduled in August 2008, to determine the 
current severity of his service-connected migraine headaches, 
and left and right shin splints. 

3.  It is not shown that the Veteran experiences a 
prostrating migraine headache every two months.  

4.  The Veteran's left shin splints are manifested by no more 
than slight symptoms.  

5.  The Veteran's right shin splints are manifested by no 
more than slight symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 
(DC) 8100 (2008).  

2.  The criteria for an initial compensable rating for left 
shin splints have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.73, DC 5312 (2008).  

3.  The criteria for an initial compensable rating for right 
shin splints have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.73, DC 5312 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F. 3d 881 (Fed. Cir. 2007).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial jurisdiction (in 
this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, insufficiency in the timing 
or content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.  

In letters dated in May 2004 and August 2008, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate these claims, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  This 
correspondence advised the Veteran how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.  As noted above, the claim was 
last readjudicated in an SSOC in October 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
and post-service treatment records.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

The provisions of 38 C.F.R. § 4.120, which provide guidance 
in rating neurological conditions and convulsive disorders, 
requires that, with regard to evaluations by comparison, 
disability in this field is ordinarily to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating disability from the conditions in the 
preceding sentence refer to the appropriate schedule.  
38 C.F.R. § 4.120 (2008).  

The current version of the General Rating Formula for 
Miscellaneous Diseases, 38 C.F.R. §  4.124a, provides as 
follows:

Diagnostic Code 8100 provides: 

Migraine:

50%	With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;  

30%	With characteristic prostrating attacks occurring 
on an average once a month over last several 
months;  

10%	With characteristic prostrating attacks averaging 
one in 2 months over last several months;  

0%		With less frequent attacks.  

38 C.F.R. § 4.124a, DC 8100 (2008).  

The Veteran's left and right shin splints have been rated as 
noncompensable (0 percent) disabling under the provisions of 
38 C.F.R. § 4.73, which indicates that these unlisted 
conditions are rated by analogy to muscle injuries under DC 
5312. See 38 C.F.R. § 4.73, DC 5312 (2008).  

The current version of the General Rating Formula for 38 
C.F.R. § 4.73, Schedule of Ratings for Muscle Injuries, 
provides as follows:

Note: When evaluating any claim involving muscle injuries 
resulting in loss of use of any extremity or loss of use of 
both buttocks (diagnostic code 5317, Muscle Group XVII) refer 
to §3.35 of this chapter to determine whether the veteran may 
be entitled to special monthly compensation.  

For rating the Foot and Leg, Diagnostic Code 5312 provides: 

Group XII.  Function: Dorsiflexion (1): extension of toes 
(2); stabilization of arch (3).  Anterior muscles of the leg: 
(1) Tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; (4) peroneus tertius.  

30%		Severe;  

20%		Moderately Severe;  

10%		Moderate;  

0%		Slight.  

38 C.F.R. § 4.73, DC 5312 (2008).  


Standard of Review

Regulations governing Adjustments and Resumptions provide 
that, generally, when entitlement or continued entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
38 C.F.R. § 3.655 (a) (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655(b).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he is entitled to initial 
compensable evaluations for his migraine headaches, and left 
and right shin splints.  He essentially claims that these 
disabilities are more severe than is contemplated by a 
noncompensable (0 percent) rating, and describes symptoms of 
pain, difficulty standing and walking for a prolonged period 
of time, and discomfort, for which he has been prescribed 
pharmaceuticals.  

Of preliminary importance, as noted above, the Veteran failed 
to report for a VA examination scheduled to take place in 
August 2008.  The Veteran has not submitted any reasons for 
his failure to report to the scheduled examination.  As no 
good cause has been shown, the claim must be rated based on 
the evidence of record.  

Upon review of the evidence, the Board finds that the 
Veteran's migraine headaches are manifested by no more than 
pain with noncompensable less frequent attacks, and his left 
and right shin splints are manifested by no more than 
noncompensable, slight symptomatology.  Service treatment 
records, dated from November 1984 to March 2004 reveal a 
history of shin splints and chronic migraine headaches in 
1992; reflect complaints of and treatment for headaches and 
shin splints in both legs; and show diagnoses of migraine 
headaches, left shin splints, and right shin splints.  In 
particular, with respect to migraine headaches, service 
treatment records, dated in November 1984, January 1993, 
August 1993,  February 1994, October 1998, March 1999, August 
2000, March 2002, November 2002, February 2004, and March 
2004 indicate that, although the Veteran appears to have a 
chronic condition, his attacks occur less frequently.  There 
is no post-service medical evidence that addresses migraine 
headaches.  With respect to the Veteran's left and right shin 
splint disabilities, service treatment records show diagnoses 
of shin splints from walking, and that the Veteran was 
sporadically treated for left and right shin splints; 
however, at no time were the bilateral shin splints evaluated 
as moderate.  Further, the only current medical evidence of 
record that addresses these leg disorders is an undated 
treatment record that reflects findings of ankle pain, 
secondary to shin splints, and normal range of motion test 
results (goniometer readings) for the left and right ankles 
and knees, based on his body structure and muscle mass.  

Based on the foregoing, the Board finds that initial 
compensable evaluations for the Veteran's migraine headaches, 
and for his left and right shin splints, under any of the 
applicable diagnostic criteria, are not warranted for any 
period.  With regard to migraine headaches, in order to 
warrant a compensable evaluation, the evidence must show 
migraine with characteristic prostrating attacks averaging on 
in 2 months over the last several months under Diagnostic 
Code 8100.  38 C.F.R. § 4.124a, DC 8100 (2008).  With regard 
to left and right shin splints, in order to warrant a 
compensable evaluation, the evidence must show moderate 
symptoms under Diagnostic Code 5312.  38 C.F.R. § 4.73, DC 
5312 (2008).  

The evidence of record reveals that the Veteran's headache 
disability is manifested by no more than migraines with less 
frequent attacks, and his left and right shin splints are 
manifested by no more than slight symptoms.  Overall, the 
evidence does not support an initial compensable evaluation 
for migraine headaches or for left or right shin splints for 
any period, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current migraine headaches and left 
and right shin splints have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  There is also no indication that 
these disabilities have necessitated any periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
referral actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any initial compensable rating for any 
period, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Board finds that 
"staged" ratings are not appropriate in this case.  See 
Fenderson, 12 Vet. App. at 126.  


ORDER

An initial compensable rating for migraine headaches is 
denied.  

An initial compensable rating for left shin splints is 
denied.  

An initial compensable rating for right shin splints is 
denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


